DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 10, 11, 22-24, 34 and 35, renumber as 1-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 10, prior art by Baker et al.  (US 2015/0262413 A1) teaches A method for generating a graphic display of frame images, (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104.” [0024] “The second component employs a process for shading each sample point of an object into a texture and thereby filtering them using the shading parameter images from the first component. Thus the selected points of the graphic object are shaded using the shaded parameter image to produce a shaded graphic object image. The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031]) Baker also teaches the method comprising: collecting meshes representing graphic objects to be rendered into frame images and rasterizing the meshes into the frame images; (“The GPU 106 executes three major components of the graphics rendering engine 120. … The resulting interframe renders are blended to produce a blended frame image for display.” [0030-0031] “The flow diagram in FIG. 3 represents the first component of the graphics rendering engine 120, which is performed by the parameter calculation module 202 and the edge fill module 204 as shown in FIG. 2. As shown in FIG. 3, the process first reads a graphic object 302 from the game engine 112. The graphic object 302 is a model or mesh of the object that includes triangles and vertices.” [0035]) Baker further teaches generating shaded portions of the meshes and storing the shaded portions of the meshes in a shadel storage buffer, (“The CPU 102 has an associated CPU memory 110 and the GPU 106 has an associated video or GPU memory 114. Although shown as a separate element in FIG. 1, the frame buffer 108 may be an allocated area of the video memory 114.” [0024] “an object space shading system is used by the graphics rendering engine 120, which either evaluates the color for a point of a graphic object from Equation 1 below or facilitates its approximation. Color(P)=.intg..sup.RS(ShadInputs(t))dt (1)  In this equation, the Color (P) is the resulting color, P is the pixel on the screen, S is the shading program run by the processing system 100, the "ShadeInputs" are the input parameters for the shading program, and R is the region of mesh that maps to the pixel on the screen, P.  In the approach used by the graphics rendering engine 120 in this example, the concept of a deferred renderer is reversed resulting in shading graphic objects first and then rasterizing them. … the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object.” [0026-0028] “The game engine 112 generates calls for object data, which is a mesh including points such as triangles and vertices. The video memory 114 stores intermediate parameter images 230, which are generated by the parameter calculation module 202 and accessed by the edge fill module 204. Parameter images 232 are therefore created by the edge fill module 204 for each graphic object and are stored in the video memory 114.” [0032] “The resulting intermediate frames 236 are then combined by the frame blend engine 210 to produce a final frame 238, which is stored in a frame buffer area of the video memory 114 and displayed on the video display 104.” [0033]) Claims 22 and 34 are similar in scope to claim 10, and they are taught under similar rationale.
However, claims 10, 11, 22-24, 34 and 35 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 10: “responsive to the raster loop determining that the shaded portion of the respective mesh is not stored in the shadel storage buffer, the raster loop is configured to (1) generate the shaded portion of the respective mesh, (ii) store the shaded portion of the respective mesh in a shadel miss buffer, (iii) read the shaded portion of the respective mesh from the shadel miss buffer, and (iv) rasterize the respective mesh into the respective frame image.” Claims 22 and 34 are similar in scope to claim 10, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619